UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6256



SYLVESTER A. RICHARDSON,

                                              Plaintiff - Appellant,

          versus


WARDEN CROSS; GEORGE M. HINKLE, Warden; DAVID
ROBINSON, Warden,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00170-JRS)


Submitted: June 15, 2007                      Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sylvester A. Richardson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Richardson v. Cross, No. 3:06-cv-00170-JRS (E.D. Va. Feb.

8, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -